Title: From George Washington to Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly Grasse, 17 September 1781
From: Washington, George
To: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de, marquis de Tilly


                  
                     Williamsburg 17 7ber 1781
                  
                  Le noble et genereux Secours qui est donne a ce pays par Sa majesté tres chretienne, remplit comme il le doit Le coeur de tout Americain d’amour et de reconnoissance.  Le zêle et L’activité qu’apportent les oficiers dans L’execution de Ses instructions royales, meritent au plus haut degré notre admiration et nos applaudissements—nous en avons actuellement sous Les yeux une nouvelle preuve—mais La detresse et La situation malheureuse de ces etats unis, et Letat de dispersion de Leurs troupes sont tels, qu’il est impossible que Leurs operations militaires soient poussèes avec toute La celerité qui seroit a desirer—et ils ne sont pas en position de retirer du Secours genereux de Leurs alliés tout L’avantage qu’ils auroient pu en attendre dans d’autres circonstances.  
                  Les entreprises que nous allons former enfanteront Les plus grands evenements—La paix et L’independance de ce païs avec La tranquillité generale de L’Europe resulteront plus que probablement du succes complet de nos projets—sils echouent au contraire ce sera pour nous une grande disgrace, pour nos ennemis un triomphe, et La ruine totale de La cause americaine en sera une suite presque inevitable.  Le succés est certain si La flotte puissante qui est actuellement dans La baye de Chezapeak, ou telle partie de cette flotte qui sera jugée necessaire pour cerner entierement Les ennemis, et Leur couper tous Secours du côté de La mer, peut y rester jusques a Lissue d’une attaque regulier, Laquelle peut etre prolongée au dela de notre attente actuelle par durs evenements imprevus—Le second cas est fort a craindre, si dans L’inquietude de nous vous priveés du secours de La flotte, nos operations de terre sont precipitiées au dela de ce que permettent du prudence et Le soin que l’on doit avoir de La vie des hommes.  notre marche dans le premier cas pourra être lente; mais elle sera certaine—dans le second cas elle sera precaire et Meurtrier.
                  dans cet etat des choses Le General Washington prie Le Comte de Grasse de voulior bien Lui donner une reponse aux questions Suivantes.
                    1er
                  Votre Exellence est elle restreinte a un temps Limité pour rester sur cette côte—s’il y a un temps fixé au delà duquel vous ne pouvez pas vous engager a rester dans cette baye—ou si quelqu’autre objet atteri plus  l’instrument Votre attention—veuillez bien me disigne Le jour auquel Votre depart est fixé.
                  
                  
                     -
                  Les instructions du Cte de Grasse fixerent son depart au 15 d’octobre, et des engagements qu’il a contractés pour d’autres operations l’obligerent a se piquer d’exactitude; mais ayant deja pris beaucoup sur Lui il y prendra encore de rester jusque a la fin d’octobre.
                    2e
                  Si votre excellence etoit dans La necessité de renvoyer aux isles Les troupes sous le commandement du marquis de st Simon quelque facheuse que fut pour nous cette circonstance, ne puis je pas esperer qu’on Le bornera a Les faire escortes par un attachement de la flotte, et queLa partie principale restera Dans La baye, pour couvrir nos operations contre L’ennemi, pour Les empécher de recevoir du secours par eau, et pour nous proteger contre Les efforts que pourroient faire Les Anglais pour secourir Le Lord Cornwallis et nous obliger a Lever Le siege—et cette flotte ne restera t’elle pas jusque a La fin des operations.
                  :
                  Les troupes aux ordres de Mr Le Mrq. de St Simon ont une destination particuliere et je ne suis pas tout a fait Le maitre d’en  cependant mes vaisseaux ne partant que dans Les premiers jours de Novembre.  On peut compter sur ces troupes jusque a cette epoque, pour la reduction d’york.
                    3e
                  Votre excellence pense telle qu’il soit possible de forcer avec vos vaisseaux Le passage de la rivière d’york, de maniere a pouvoir remonter au dessus des ennemies—Si cette mesure peut etre effectuer, elle sera suivie des plus grands avantages, non seulement parce qu’elle assurera notre communication des deux cotés de la riviere. Laquelle autrement seroit Lente et difficile—mais parce quelle nous rendront maitre de la navigation de la riviere, et nous mettroit a porter de tirer tous nos approvisionnements par cette voye—et aussi parce que cela completeront Le blocus de tous Les postes de L’ennemi.
                  
                     
                  
                  La chose n’est pas impossible avec un bon vent et avec La marée favorable, mais je ne trouve pas cette operation tres utile.  notre communication pouvant Letablir et Les vivres pouvant Le tiré par LEst de La riviere d’york, et cela sans risques des hommes et des vaissaux qui doivent passer entre des batteries dont les terces Le croisent.  au surplus je surpends ma reponse definitive jusqu’a ce que je pense connoitre La situation totale et La force de L’ennemi;mais je ferai certamement tout ce qui sera en mon pouvoir.
                    4e
                  tant que L’ennemi Le maintiendra en possession des deux rives, il sera necessaire que nous extagions nos forces du deux côtés—pour seconder nos efforts dans cette operation, Votre excellence pourroit elle nous fournir une nombre d’hommes de vos vaisseaux qui nous aideroient aussi longtemps que votre position Le rendroit necessaire—dans ce cas quel seront ce nombre d’hommes.
                  
                     
                  J’ai offert et j’offre encore 1800 ou 2000 hommes des garnisons de mes vaisseaux; mais je desirerois que ces troupes ne fussent employees que pour un coup de main.
                    5e
                  Si dans la suite de nos operations, Les evenements nous donnoient des esperances—probables d’un hauteur succès, je prie votre excellence de me dire si elle pourroit detacher quelques batiments convenables et en force suffisant pour bloquer des ennemis a Wilmington et pour se rendre maitre du port de Charlestown.
                  
                     
                  La facon et la forme de mes vaisseaux ne me permettent pas de L’entreprendre.
                    6e
                  Si nos operations sont de nature a diriger, votre excellence pourra t’elle nous preter quelque lourd canon et autres effets d’artillerie avec de poudre—et en quelle quantité 
                  
                     Signé G. Washington
                  
                  
                     
                        
                     Je puis donner quelque canon qu’ant a La poudre; des deux combats que j’ai deja essuie ne me permettent que d’en donner une petite quantité.
                  
                  
                     Le Comte de Grasse
                  
               